I concur upon the ground that the court erred in giving said instruction and I desire to add a few words in reference to the opinion in Randolph v. Hunt, 41 Cal.App. 739 [183 P. 358]. Therein it could be said properly, as pointed out by this court and also by the supreme court, that a conflict existed in the showing as to agency. Even, if the inference arising from the ownership of the machine should not be considered sufficient when standing alone, it was strengthened by certain circumstances, which are indicated in the opinion. It may be added that an inaccuracy occurred therein in the use of the term "presumption" in the discussion of the proposition. Correctly speaking, it is not a presumption but rather aninference, as *Page 600 
clearly shown by the presiding justice in the main opinion herein. The terms are sometimes loosely used as interchangeable, but, of course, there is a clear distinction between them when accurately employed.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on April 24, 1922.
All the Justices concurred.
Waste, J., was absent and Richards, J., pro tem., was acting.